
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 273
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Ruppersberger
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling upon Muammar Qaddafi to immediately
		  release United States citizens detained in Libya.
	
	
		Whereas in 1969, Muammar Qaddafi led a revolt against the
			 Libyan monarchy in the name of nationalism, self-determination, and popular
			 sovereignty;
		Whereas opposition groups citing the same principles are
			 now revolting against the Qaddafi regime;
		Whereas the Government of Libya’s use of force against
			 civilians and opposition forces sparked an international outcry and led the
			 United Nations Security Council to adopt Resolution 1973;
		Whereas Qatar, the United Arab Emirates, and other partner
			 governments also are participating in the military operation to enforce the
			 resolution;
		Whereas the National Transitional Council, an interim
			 government established by anti-Qaddafi rebel forces was established on March
			 23, 2011, and has since been officially recognized by several countries;
		Whereas meetings and communication have taken place
			 between the United States Department of State and the National Transitional
			 Council;
		Whereas the United States has no diplomatic presence
			 currently in Libya; and
		Whereas eight United States citizens are missing in Libya
			 and are presumed to be detained by Qaddafi forces: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls upon Muammar Qaddafi to immediately
			 release the United States citizens detained in Libya;
			(2)urges the National Transitional Council to
			 search for and secure the release of the United States citizens being detained
			 in Libya; and
			(3)encourages the United States Department of
			 State to request information about and help locating any United States citizens
			 who are missing in Libya from other nations who maintain a diplomatic presence
			 in Libya.
			
